Title: To George Washington from Brigadier General John Lacey, Jr., 26 January 1778
From: Lacey, John Jr.
To: Washington, George



Sir,
Camp, G. Rodman’s, Warwick, Jany. 26, 1778.

I have received your Excellency’s favor of the 23d inst. My numbers are reduced so low, that I thought it most prudent to move my Camp a few miles back into the country, till I received a fresh supply of men.
I received a letter from the President and Council, dated the 9th inst. advising me of seven classes being called out, and forty Light horse from Philadelphia and Bucks counties, to be sent me by the Lieutenant—none of them have yet joined me; nor have I received any account of them.
I have taken every measure in my power to stop the intercourse between the country and city. No person has yet fallen into my hands, against whom sufficient proof can be had. The intercourse is chiefly carried on by women. An accident happened in camp the 24, inst. A number of cartridges were consumed in consequence of a spark blowing from the fire into an open box, where the armorer was engaged in assorting some that were damaged. About six thousand cartridges (chiefly damaged ones) were destroyed—some tents and cartridge boxes consumed, and five men badly burnt.
The enemy’s Horse were as far as Germantown this day. They have

advanced their sentries to the 3d mile stone, on the Germantown road. I have the honor to be &c.

J. Lacey.

